DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 2 of “… configured to hold” can be interpreted to be a limitation that is more broad than the limitation of “…configured to removably hold” in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-15 of U.S. Patent No. 10,672,294. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 19:  
a computing device comprising a display device on a first side and a camera on a second side, the computing device configured to (see claim 1 line 2-4):
capture images with the camera (see claim 1 line 5) ;
process the captured images to identify a first simulation device as a simulation weld torch and a second simulation device as a simulation workpiece (see claim 1 line 6-8); and
display images of a simulated welding operation on the display device of the computing device based on analyzing the captured images to detect indicia of weld performance, the images of the simulated welding operation reflecting the indicia of weld performance (see claim 1 line 9-14); and
a mounting device configured to removably hold the computing device to orient the camera of the computing device toward a simulation area (see claim 1 line 1 line 14-15).    
The difference between claims 1 and 19 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, the limitation of claim 1 of the patent states that “the computing device is able to recognize when the computing device is connected to the mounting device”.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of patent claim 1 and 19.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1 and 19 are anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.  
Claim 2:  The ‘294 patent provides a teaching of comprising a mounting device configured to hold the computing device to orient the camera of the computing device toward a simulation area (see claim 1 line 14-17). 
Claim 3:  The ‘294 patent wherein the mounting device is configured to orient the display device of the computing device away from the simulation area (see claim 2 line 1-4).  
Claim 4:
Claim 5:  The ‘294 patent provides a teaching wherein the computing device is configured to recognize when the computing device is connected to the mounting device (see claim 1 line 17-19). 
Claim 6:  The ‘294 wherein the mounting device comprises a protective housing to prevent damage to the computing device from an actual weld (see claim 6 line 1-4).  
Claim 7: The ‘294 patent provides teaching of wherein the processing of the captured images comprises calculating a distance between the first simulation device and the second simulation device (see claim 17 line 1-4).
Claim 8: The ‘294 patent provides a teaching of wherein the displaying of the images of the simulated welding operation is based on the calculated distance as the indicia of weld performance (see claim 18 line 1-4). 
Claim 9: The ‘294 patent provides a teaching wherein the computing device is configured to enable selection of one or more weld variable (see claim 7 line 1-3). 
Claim 10: The ‘294 patent provides a teaching of  wherein the computing device is configured to depict welding events including at least one of spatter, bum back, burn-through, or wire stubbing, based on at least one of the indicia of weld performance or the one or more weld variables (see claim 8 line 1-5). 
Claim 11:  The ‘294 patent provide a teaching of wherein the computing device is configured to enable the selection of the one or more weld variables with at least one of a weld calculator view or a weld equipment view (see claim 9 line 1-4). 
Claim 12:  The ‘294 patent provides a teaching of wherein the computing device is configured to process the captured images based on input from a sensor of the computing device (see claim 10 line 1-4). 
Claim 13:  The ‘294 patent provides a teaching of wherein the sensor comprises at least one of an accelerometer, a magnetometer, a microphone, or an ambient light sensor (see claim 11 line 1-4). 
Claim 14: The ‘294 patent provides a teaching of further comprising a plurality of cameras configured to capture images substantially simultaneously (see claim 16 line 1-3). 
Claim 15: 
Claim 16:  The ‘294 patent provides a teaching of  wherein the computing device is configured to process the captured images without using additional sensors (see claim 13 line 1-3). 
Claim 17:  The ‘294 patent provides a teaching of wherein the camera is configured to generate stereoscopic images and the display device is configured to display the stereoscopic images (see claim 14 line 1-5).  
Claim 18: The ‘294 patent provides a teaching of  wherein the indicia of weld performance comprise at least one of aim, travel speed, work angle, travel angle, or contact tip to work distance (see claim 15 line 1-4).  
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,672,294 in view of Hsu US 2016/0267806 . 
Claim 20:  The ‘294 patent provides a teaching of wherein the computing device comprises a touchscreen, and the processor is configured to receive input parameters via the touchscreen.  However, the Hsu reference provides a teaching of computing device comprises a touchscreen, and the processor is configured to receive input parameters via the touchscreen (see paragraph 83 touchscreen to control the weld parameter).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘294 patent with feature of computing device comprises a touchscreen, and the processor is configured to receive input parameters via the touchscreen, as taught by  Hsu reference, in order to provide an intuitive interface for a user. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 -4, 6-7, 9, 11-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregg US 2015/0320601, in view of Hsu US 2016/0267806, in view of Barerra  US 20150170539 and further  in view of Becker 2014/0272835
Claim 1:  The Gregg reference provides a teaching of a weld training system (see abstract “improves operator during a welding operation”) , comprising:
a computing device (see paragraph 53 MCTG item microprocessor) comprising a display device on a first side (see paragraph 51 item 19 “display screen” see FIG. 3B item 15/19) and a camera on a second side (see paragraph 51 item 14 camera or image sensor and FIG. 3B item 14), the computing device configured to:
capture images with the camera (see paragraph 53 “hardware and software of the cartridge captures, processes, and displays real-time streaming video”).
While the Greg reference provides a teaching of welding helmet accepts/hold the computing device to orient the camera of the computing device toward a simulation device (see paragraph 50 “The modified helmet H' includes the front mask 1 that has been modified to accept the mediated reality welding cartridge MCTG”).  The Greg reference is silent on the explicit teaching on mounting device itself.  However, the Hsu reference provides a teaching of on mounting device (see paragraph 38 “tablet computer, may be detachably mounted to the welding helmet”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gregg reference with the feature of on mounting device, as taught by Hsu, in order to provide a secure mounting mechanism. 
The Gregg reference is silent on the teaching of process the captured images to identify a first simulation device as a simulation weld torch and a second simulation device as a simulation workpiece and display images of a simulated welding operation on the display device of the computing device.  However, the Barerra reference 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gregg reference with  the feature of a first simulation device as a simulation weld torch and a second simulation device as a simulation workpiece and display images of a simulated welding operation on the display device of the computing device, as taught by Barerra, in order to provide an efficient training environment (see paragraph 5).   


The Gregg reference is silent on the teaching the display is based on analyzing the captured images to detect indicia of weld performance, the images of the simulated welding operation reflecting the indicia of weld performance.  However, the Becker reference provides a teaching of the display is based on analyzing the captured images to detect indicia of weld performance, the images of the simulated welding operation reflecting the indicia of weld performance (see FIG. 20 334 “travel speed”, 328 “work angle”  and 336 “proximity” respectively).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Barerra reference with the feature of  wherein the indicia of weld performance comprise at least one of travel speed, travel angle, or contact tip to work distance, as taught by Becker, since it provides an objective feedback of the welder’s performance.     
Claim 2:  the Gregg reference provides a teaching of comprising a mounting device configured to hold the computing device to orient the camera of the computing device toward a simulation area (see paragraph 50 “The modified helmet H' includes the front mask 1 that has been modified to accept the mediated reality welding cartridge MCTG”).  
Claim 3:  While the combination of Gregg and Hsu references are silent on the explicit teaching of the mounting device is configured to orient the display device of the computing device away from the simulation area.  The examiner takes the position that this particular limitation is an intended limitation that do not result in structural difference between the Gregg and Hsu prior art combination and the claim limitation.  In this particular case, the user is free to orient the display device, integrated on the welding mask, away or toward the simulation area.  
Claim 4:  While the combination of Gregg and Hsu references are silent on the explicit teaching of wherein the mounting device is configured to orient the display device such that a user of the first simulation device is facing the simulation area.  The examiner takes the position that this particular limitation is an intended limitation that do not result in structural difference between the Gregg and Hsu prior art combination and the claim limitation.  In this particular case, the user is free to orient the display device, integrated on the welding mask, away or toward the simulation area.  
Claim 6:  The combination of Gregg and Hsu provides a teaching of a mounting device (see rejection of claim 1 above); furthermore, the Gregg reference provides a teaching of a protective housing to prevent damage to the computing device from an actual weld (see paragraph 50  “a front 13 of the mediated reality welding cartridge MCTG is shown with a camera (or image sensor) 14 behind a clear protective cover and auto-darkening filter F that protects the operator's face and eyes during welding”). 
Claim 7:  The Gregg reference is silent on the teaching of wherein the processing of the captured images comprises calculating a distance between the first simulation device and the second simulation device.  However, the Barerra reference provides a teaching of wherein the processing of the captured images comprises calculating a distance between the first simulation device and the second simulation device (see paragraph 198 Analysis module see item “arch distance”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of wherein the processing of the captured images comprises calculating a distance 
Claim 9:  The Gregg reference provides a teaching of wherein the computing device is configured to enable selection of one or more weld variables.  However, the  Barerra reference provides a teaching wherein the computing device is configured to enable selection of one or more weld variables (see paragraph 116 “ base of the selected parameters: voltage, intensity, gas type, material type, joint type, work piece type and position, welding procedures (SMAW, MIG/MAG (GMAW, FCAW) or TIG”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with feature of enable selection of one or more weld variables, as taught by Barerra, in order to provide an efficient training environment (see paragraph 5).   
Claim 11:  The Gregg reference is silent on the teaching of  wherein the computing device is configured to enable the selection of the one or more weld variables with at least one of  a weld equipment view.  However, the Barerra reference provides a teaching wherein the computing device is configured to enable the selection of the one or more weld variables (see paragraph 116 “ base of the selected parameters: voltage, intensity, gas type, material type, joint type, work piece type and position, welding procedures (SMAW, MIG/MAG (GMAW, FCAW) or TIG”) with at least one of a weld equipment view (see FIG. 11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of     enable selection of one or more weld variables, as taught by Barerra, in order to provide an efficient training environment (see paragraph 5).   
Claim 12:  The Gregg reference provides a teaching of  wherein the computing device is configured to process the captured images based on input from a sensor of the computing device (see paragraph 60 “one or more video frames are captured by camera (or image sensor) 14 and stored in memory 36 at block 41”).  
Claim 14:  The Gregg reference is silent on the teaching of a plurality of cameras configured to capture images substantially simultaneously.  However, the Barerra reference provides a teaching of a plurality 
Claim 15:  The Gregg reference provides a teaching of wherein the computing device is a tablet computer (see FIG. 3B, 4B item “MCTG” appears to be tablet like).  
Claim 16: The Gregg reference provides a teaching of wherein the computing device is configured to process the captured images without using additional sensors (a review of the Gregg reference shows that the MCTG only relies on the camera as the sensor).  
Claim 18:  The Gregg reference is silent on the teaching wherein the indicia of weld performance comprise at least one of aim, travel speed, work angle, travel angle, or contact tip to work distance.  The Becker reference provides a teaching of wherein the indicia of weld performance comprise at least one of travel speed, travel angle, or contact tip to work distance (see FIG. 20 334 “travel speed”, 328 “work angle”  and 336 “proximity” respectively).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Barerra reference with the feature of  wherein the indicia of weld performance comprise at least one of travel speed, travel angle, or contact tip to work distance, as taught by Becker, since it provides an objective feedback of the welder’s performance.     
Claim 20:  The Gregg reference is silent on the teaching of wherein the computing device comprises a touchscreen, and the processor is configured to receive input parameters via the touchscreen.  However, the Hsu et al reference provides a teaching of wherein the computing device comprises a touchscreen, and the processor is configured to receive input parameters via the touchscreen (see paragraph 83 touchscreen to control the weld parameter).  Therefore, it would have been obvious to one of ordinary skill in the art before .

Claims 8, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregg US 2015/0320601, in view of Hsu US 2016/0267806, in view of Barerra  US 20150170539, in view of Becker 2014/0272835 and further in view of Zboray US 2010/0062406
Claim 8:  The Gregg reference is silent on the teaching wherein the displaying of the images of the simulated welding operation is based on the calculated distance as the indicia of weld performance.  The Zboray reference provide a teaching of wherein the displaying of the images of the simulated welding operation is based on the calculated distance as the indicia of weld performance (see paragraph 51 “Parameters such as travel angle, work angle, speed, and distance from the weld joint are examples of what may be measured, although any parameters may be analyzed for scoring purposes” and paragraph 72).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Barrera reference with feature of displaying of the images of the simulated welding operation is based on the calculated distance as the indicia of weld performance, as taught by Zboray in order to provide an objective measurement of the user’s skill.  
Claim 10:
Claim 13:  The Gregg reference is silent on the teaching of wherein the sensor comprises at least one of an accelerometer, a magnetometer, a microphone, or an ambient light sensor.  However, the Zboray reference provides a teaching of wherein the sensor at least one of an accelerometer (see col. 2:5-10 “accelerometer”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Barrera reference with the feature of wherein the sensor at least one of an accelerometer, as taught by Zboray, in order to provide a realistic rendering of a welding environment.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gregg US 2015/0320601, in view of Hsu US 2016/0267806, in view of Barerra  US 20150170539, in view of Becker US 2014/0272835 and further in view of Denis US 20160125653
Claim 17:  The combination of Gregg and Barerra provides a teaching of wherein the camera is configured to generate stereoscopic images (see the rejection of clams 14).   The Gregg reference is silent on the teaching wherein the display device is configured to display the stereoscopic images.  However, the Denis reference provides a teaching of wherein the display device is configured to display the stereoscopic images   (see paragraph 33 “For example, the left display or display area may be used to present an image stream from a left-side camera that a captures a perspective similar to that which would be viewed by a left eye. Similarly, the right display or display area may be used to present an image stream from a right-side camera that captures a perspective similar to that which would be viewed by a right eye.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of wherein the display device is configured to display the stereoscopic images, as taught by Denis, as the use of the stereoscopic viewing would allow the welder to see the working area more accurately (see paragraph 33).


Possible Allowable Subject Matter
Claim 5 is not currently rejected under any of the prior art in this Office action.  The following is an examiner’s statement for not rejecting claim 5 under any of the known prior art: 
The Gregg reference provides a teaching of a mounted computing device on a welding mask however it is silent on a type to recognize when the computing device is connected to the mounting device.  The Hsu 20160267806 also provides a teaching of a mounted computing device on a welding mask however it is silent on a type to recognize when the computing device is connected to the mounting device.  Neither reference provides a teaching or motivation why one of ordinary skilled in the art to include the feature of  recognize when the computing device is connected to the mounting device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676.  The examiner can normally be reached on 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/ROBERT J UTAMA/Primary Examiner, Art Unit 3715